DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see paragraph 3 and 1-2 on page 9 and 10 respectively, filed01/28/2021 with respect to claim 1 have been fully considered and are persuasive.  The 35 USC § 102 rejection for claims 1, 10 and 17 has been withdrawn. 
Allowable Subject Matter
2.	Claims 1-20 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A sensor for measuring displacement and time,..,a hollow body including a longitudinal axis,…, a solid body including an outer surface, the solid body configured to be received by the hollow body and travel through the pathway; and a plurality of frangible wires, each wire of the plurality of wires extending through a first opening in the wall, across the pathway, and through a second opening in the wall, wherein each wire is spaced apart by a distance in a direction generally parallel to the longitudinal axis of the hollow body.”, as required by claims 1, 10 and 17.
Claims 2-9, 11-16 and 18-20 are in condition for allowance.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858